DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
	Applicant’s remarks on Page 9 with respect to the objection of the specification have been fully considered. The objection is withdrawn in view of the amendment. 
	Applicant’s remarks on Page 9 with respect to the objection of Claim 6 have been fully considered. The objection is withdrawn in view of the amendment.
	Applicant’s remarks on Page 10 with respect to the written description rejection of Claims 12 and 13 have been fully considered. However, regarding Claim 12, there is no description as to how specifically the claimed determination works or is specifically “based on” acquisition by the ultrasonic probe of the ultrasonic image including an image of a target or “based on” the ultrasonic probe “contacting with a body surface,” as there is merely a citation of the functions, therefore failing to comply with the written description requirement. Furthermore, regarding Claim 13, there is no description as to how operating a foot switch is specifically exploited to determine that the X-ray projection image is live, as there is merely a citation of the function of determining that the projection image is live “based on” an operation of the foot switch, as claimed, without elaborating how it does so, therefore failing to comply with the written description requirement. Therefore, the rejections of Claims 12 and 13 under 35 U.S.C. 112(a) is maintained.
	The indefiniteness rejection of Claim 5 has been withdrawn in view of the cancellation of the claim.
positional data between different imaging modalities.
	Applicant does not address the indefiniteness rejection of Claim 8. The applicant does not clarify how the ultrasonic image corresponds to position data of an arm supporting an X-ray irradiator and an X-ray detector from volume data by ultrasonic imaging, as the probe would not lend it to acquiring images of the entire arm, given the conventional setup applicant depicts in Fig. 2. The applicant discloses “the display control function (Q1) may generate the ultrasonic image corresponding to the position data of the X-ray diagnostic apparatus from the volume data of a predetermined frame,” as on Page 25 Lines 6-11, however, it is still unclear as to what the nature of the image is, as the claim sets forth the ultrasonic image is formed with respect to an x-ray diagnostic apparatus, since the they are two different imaging modalities, obtained with two different components, an arm and the probe, of vastly different scale and size. Therefore, the rejection of Claim 8 under 35 U.S.C. 112(b) is maintained.
	Applicant’s remarks on Pages 10-11 regarding the indefiniteness rejection of Claims 12 and 13 have been fully considered. However, regarding Claim 12, the claim is indefinite, as it is unclear as to how the states are connected to determining whether the image is live. The applicant simply names various states the ultrasonic probe can be in for the ultrasonic image to be considered “live,” but does not elaborate further, therefore creating indefiniteness. It is unclear how the claimed determination works or is specifically “based on” these states which have no apparent connection to whether the image observed is a live image. Furthermore, regarding Claim 13, the claim is indefinite, as it is unclear as to how the determination works or is specifically “based on” X-ray irradiation instruction. Stating the function of Q2, as on Page 21 Lines 23-26, is merely reciting the function, and not specifically how the Therefore, the rejections of Claims 12 and 13 under 35 U.S.C. 112(b) is maintained.
	Applicant’s remarks on Page 11 regarding the rejection of Claims 1-9 and 11-14 under 35 U.S.C. 101 have been fully considered. However, regarding Claims 1 and 14, the claims recite the abstract idea “determine which of the displayed ultrasonic image and the displayed non-ultrasonic medical image is live.” This element of the claim, under its broadest reasonable interpretation, cover performance in the mind as (1) acknowledging which portion of the display is live, or being currently acquired and (2) verbally communicating or communicating in writing which of the displayed images is live by, for example, making note of the operational state of the imaging equipment or making an experienced assessment of the image in comparison with the current position of the patient being examined. Furthermore, regarding Claim 6, the claim recites the abstract idea “specify […] position data of an arm support an X-ray irradiator and an X-ray detector corresponding to position data of an ultrasonic probe.” This element of the claim, under its broadest reasonable interpretation cover performance in the mind as qualitatively assessing the positions of the arm and ultrasonic probe. Additionally, Claim 7 recites the abstract idea “specify […] matching position data of an ultrasonic probe corresponding to position data of an arm supporting an X-ray irradiator and an X-ray detector.” This element of the claim, under its broadest reasonable interpretation cover performance in the mind as qualitatively assessing the positions of the ultrasonic probe and the arm. Therefore, the rejection of Claims 1-9 and 11-14 under 35 U.S.C 101 is maintained.
	Applicant’s remarks with respect to the prior art rejection over Hall in view of Ichikawa, as well as Hall and Ichikawa further in view of Gkanatsios, have been fully considered but they are not persuasive and/or moot in view of new grounds of rejection necessitated by amendment. Hall remains applicable to the invention as claimed.

	A new grounds of rejection of Claims 1-3, 6, 9-11, and 14 is made under 35 U.S.C. §103 over Hall in view of Amble.
	 
Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 12 and 13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding Claim 12, the specification does not provide written description as to how the states are connected to determining whether the image is live.. Applicant does not provide clarification as to how specifically the claimed determination works or is specifically “based on” these states, and just merely cites the functions. The most pertinent part of the specification recites “Whether or not the 
Regarding Claim 13, the specification does not provide written description as to how operating a foot switch is specifically exploited to determine that the X-ray projection image is live. The specification merely recites the function of determining that the projection image is live “based on” an X-ray irradiation instruction in accordance with an operation of the foot switch, as it is claimed, without elaborating how it does so. The most pertinent part of the specification merely recites “Whether the X-ray is superior or not can be determined based on the operation of a foot switch for instructing X-ray irradiation [0077]” Yet, does not appear to explain how does the processor determines X-ray projection is live image therefore failing to comply with the written description requirement. Additionally, the foot switch is set forth for instructing or controlling X-ray irradiation, of which instructing radiation does not give an indication as to whether an existing X-ray projection image is live.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8, 12, and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter 
Regarding Claim 8, the claim is indefinite, as it is unclear what the nature of the image is. The claim sets forth “in a case where the X-ray projection image is live, an ultrasonic image corresponding to position data of an arm supporting an X-ray irradiator and an X-ray detector from volume data by ultrasonic imaging” (emphasis added). It is unclear how the ultrasonic image can “correspond[] to” the position of the arm supporting the X-ray hardware, as the size of the probe would not lend it to acquiring images of the entire arm, given the conventional setup applicant depicts in Fig. 2. The applicant discloses “the display control function (Q1) may generate the ultrasonic image corresponding to the position data of the X-ray diagnostic apparatus from the volume data of a predetermined frame,” as on Page 25 Lines 6-11. However, this it is unclear as to how, specifically, the ultrasonic image is formed with respect to an X-ray diagnostic apparatus when they are two different imaging modalities, obtained with two different components, the arm and the probe, of vastly different scale and size.
Regarding Claim 12, the claim is indefinite, as it is unclear as to how the states are connected to determining whether the image is live. The applicant simply names various states the ultrasonic probe can be in for the ultrasonic image to be considered “live,” such as a state in which the ultrasonic probe is left in the air, a state in which the ultrasonic image does not include an image of the patient, or a state in which the ultrasonic probe is in contact with a body surface (Page 31), but does not elaborate further, therefore creating indefiniteness. It is unclear how specifically the claimed determination works or is specifically “based on” these states which have no apparent connection to whether the image observed is a live image. For these reasons, the limitations are unclear. 
Regarding Claim 13, the claim is indefinite, as it is unclear as to how specifically operating the foot switch to instruct X-ray irradiation allows for determination that an existing X-ray projection image is live.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-9 and 11-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception in the form of mental processes without significantly more. Claims 1 and 14 recite abstract idea “determine which of the displayed ultrasonic image and the displayed non-ultrasonic medical image is live and which of the displayed ultrasonic image and the displayed non-ultrasonic image is a past image generated before the live image and stored in memory” These elements of the claim, under their broadest reasonable interpretation, cover performance in the mind as (1) acknowledging which portion of the display is live, or being currently acquired or past and (2) verbally communicating or communicating in writing which of the displayed images is live or a past image by, for example, making note of the operational state of the imaging equipment or making an experienced assessment of the image in comparison with the current position of the patient being examined. Claim 6 recites the abstract idea “specify […] position data of an arm support an X-ray irradiator and an X-ray detector corresponding to position data of an ultrasonic probe.” This element of the claim, under its broadest reasonable interpretation cover performance in the mind as qualitatively assessing the positions of the arm and ultrasonic probe. Claim 7 recites the abstract idea “specify […] matching position data of an ultrasonic probe corresponding to position data of an arm supporting an X-ray irradiator and an X-ray detector.” This element of the claim, under its broadest reasonable interpretation cover performance in the mind as qualitatively assessing the positions of the ultrasonic probe and the arm.
Intellectual Ventures LLC v. Symantec Corp., 838 F.3d 1307, 1318 (Fed. Cir. 2016) established that mental processes encompass acts which, absent anything beyond generic computer component(s) in the claim(s), may be “performed by a human, mentally or with pen and paper.”
This judicial exception is not integrated into a practical application. Intellectual Ventures (Fed. Cir. 2016) additionally established that if a claim, under its broadest reasonable interpretation, covers performance in the mind but for the recitation of generic computer components, then it is still in the mental processes category unless the claim cannot be practically performed in the mind or with pen and paper. In the case of Claims 1 and 14, the “processing circuitry” represents a generic computer component and is not sufficient to disqualify the noted limitations from encompassing mental processes as it merely represents use of the computer as a tool to perform the abstract ideas. Furthermore, the “ultrasonic probe” and “a set of an X-ray irradiator and an X-ray detector” in Claim 1 are not sufficient to disqualify the noted limitations from encompassing mental process as it merely represents the field of use of the abstract ideas.
 Additionally the displaying function, while implying the use of a display, is not recited as part of the invention to which the claims are drawn (i.e. the display is only implied and is not itself included as apart of the “medical image diagnostic apparatus” to which the claims are drawn). The cited displaying function represents insignificant pre-solution activity and merely specifies the nature of the data exploited in performing the abstract ideas. See MPEP §2106.05(g). Further, the processing circuitry is recited at a high level of generality and therefore represents a generic computer, which does not represent integration into a practical application. In the case of Claims 6 and 7, the “processing circuitry” represents a generic computer component. Additionally, the position data, while used in conjunction with the abstract idea, is not recited as part of the invention to which the claims are drawn.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claim 1-3, 6, 7, 9-11, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Hall (US 20100063400) in view of Amble et al. (US 20150035959)
Regarding Claim 1, Hall discloses an apparatus comprising an ultrasonic probe, ([0017] “An operator may position an ultrasound probe 126 on the subject 102 to image an area of interest within the subject 102.”), or a set of X-ray irradiator and X-ray detector, [0014] (“A detector 108 is positioned opposite the X-ray tube 104 with the subject 102 there-between.”), and processing circuitry configured to display an ultrasonic image and a non-ultrasonic image on a display, ([0017] “…images acquired using the X-ray fluoroscopic system 106 may be displayed as a first image 118 and images acquired using the ultrasound system 122 may be displayed as a second image 120 on the display 116…”). 
Hall further discloses displaying an ultrasonic image and a non-ultrasonic medical image on a display, and determining the live displayed image, as in [0022] (“A registration module 138 may be used to register the first and second images 118 and 120 with respect to each other, and a tracking module 140 may be used to track a foreign object…within one of the images, which is a live image.”). Hall further teaches the displayed image is a past image generated before the live image and stored in a memory, [0015] (“The X-ray fluoroscopic system 106 has at least a memory 110…”) and [0004] (“A display is configured to display a static X-ray image acquired by the X-ray fluoroscopic system and a real-time ultrasound image acquired by the ultrasound system.”) (therefore the X-ray image is static, it was generated before any real-time image was acquired).
However, Hall does not explicitly teach a display that displays two icons respectively corresponding to the displayed ultrasonic image and the displayed non-ultrasonic medical image, only 
In an analogous multi-modality field of endeavor, Amble teaches a display that displays two icons respectively corresponding to the displayed ultrasonic image and the displayed non-ultrasonic medical image, only one of the displayed two icons being displayed as active to indicate which of the displayed ultrasonic image and the displayed non-ultrasonic image is live in accordance with the determination, ([0123] “…window 1001 has an imaging session frame 1002 that displays the same images that are seen on the ultrasonic imaging machine’s display screen.”) and ([0126] “…the status indicator 1022 indicates that the session is in a “LIVE” mode. In contrast, if the view presented is a replay of the current session, then the status indicator 1022 might indicate “REVIEW”…”).
It would have been obvious to combine the teachings of Hall with the information of Amble because the live indication establishes differentiation between the live and the recalled images, allowing for comparison of a pre-operative state and an intra-procedural state, for example.
Regarding Claim 2, Hall discloses that magnetic resonance imaging or computed tomography may be used with the ultrasound system (122), interpreted as the non-ultrasonic medical image is an x-ray projection image, an x-ray computed tomography image or a magnetic resonance image, [0023] (“a Magnetic Resonance Imaging (MRI) system or a Computer Tomography (CT) system may be used with the ultrasound system 122.”).
Regarding Claim 3, Hall discloses a first image (118) that displays the images acquired using the x-ray fluoroscopic system (106), as in [0017], interpreted as the non-ultrasonic medical image is the x-ray projection image. 
Regarding Claim 6, which is interpreted in view of its indefinite limitations, Hall discloses the X-ray fluoroscopic system (106) which has an X-ray tube (104), interpreted as the X-ray irradiator which 
Alternatively, it would have been obvious to provide the X-ray irradiator/tube (104) on an arm to facilitate movement of the source with respect to the subject, which is consistent with the stated goals of Hall in [0014].
The X-ray system further includes a detector (108) that detects signals from which an image is formed, as in [0015]. Hall further discloses the X-ray image (150) has a fixed geometry based on the X-ray fluoroscopic system (106) that is known, and therefore the position and/or orientation of the guide wire (152) and tip (156) within the X-ray image (150) are also known, as in [0029], interpreted as the position data of an arm [supporting an X-ray irradiator]. The X-ray image (150) is used a reference image that shows the vascular tree pattern (146) to aid in the assistance of placing the guide wire (152), as in [0031], which corresponds to stored X-ray images. Furthermore, Hall discloses the position information from the position sensor (142) of the ultrasound probe (126), interpreted as the position data of an ultrasonic probe, and the identified locations of the tips (152, 162) in the images (150, 160) are used by the registration module (138) to register the X-ray image (150) and the ultrasound image (160) with respect to each other, interpreted as when the ultrasonic image is live, as the ultrasound image 160 is a real-time ultrasound image, as in [0028] (“a real-time ultrasound image 160”), the position data of the X-ray corresponds to the position data of the ultrasound. Additionally, Hall discloses the X-ray fluoroscopic system (106) has a memory (110), interpreted as the memory that stores the X-ray projected images, as in [0015]. The known use of a memory (110) allows the X-ray fluoroscopic system to store and access images and data, as Hall discloses a random access memory is used, as in [0012], interpreted as the X-ray projected image corresponding to the specified position data is acquired out of X-ray projected images stored in a memory. Moreover, Hall discloses a display (116) that displays the X-ray image, as in [0015].

Regarding Claim 9, Hall discloses the display (116) displays the ultrasound projection image (180) overlaid, interpreted as superimposed, onto the X-ray image (150), interpreted as the X-ray projection image, as in [0041], interpreted as displaying a superimposed image by superimposing the ultrasonic image on the X-ray projection image on the display.
Regarding Claim 10, Hall discloses an X-ray tube (104) that generates X-rays, as in [0015], interpreted as an X-ray irradiator configured to irradiate X-rays for an X-ray imaging. Hall further discloses a detector (108) that detects the X-rays, forming an image, as in [0015]. The X-ray fluoroscopy 
Regarding Claim 11, the system of Hall further includes processing circuitry (130) which controls the probe and ultrasound imaging operation, as in [0017]. 
Regarding Claim 14, Hall discloses the ultrasound system (122) is interconnected with an X-ray fluoroscopic system (106), which includes an X-ray tube (104), interpreted as an X-ray irradiator, as in [0014], and they communicate via a connection (124), which allows image data, commands, and information to be transmitted between the two systems, as in [0016], interpreted as the X-ray irradiation controller connected to be able to communicate mutually with an ultrasonic diagnostic apparatus and an X-ray diagnostic apparatus. Furthermore, Hall discloses an apparatus which utilizes ultrasound and x-ray imaging with a display (116) that has a first image (118) that displays the images acquired using the x-ray fluoroscopic system (106) and has a second image (120) that displays the images acquired using the ultrasound system (122), as in [0017], interpreted as an apparatus comprising processing circuitry configured to display an ultrasonic image and a non-ultrasonic medical image to a display. Hall further discloses a registration module (138) that is used to register the first and second images (118, 120), interpreted as a displayed ultrasonic image and a displayed non-ultrasonic medical image, with respect to each other and a tracking module (140) that is used to track a foreign object within one of the images, which is a live image, interpreted as the determining the live displayed image, 
However, Hall does explicitly teach a display that displays two icons respectively corresponding to the displayed ultrasonic image and the displayed non-ultrasonic medical image, only one of the displayed two icons being displayed as active to indicate which of the displayed ultrasonic image and the displayed non-ultrasonic image is live in accordance with the determination. 
In an analogous multi-modality field of endeavor, Amble teaches a display that displays two icons respectively corresponding to the displayed ultrasonic image and the displayed non-ultrasonic medical image, only one of the displayed two icons being displayed as active to indicate which of the displayed ultrasonic image and the displayed non-ultrasonic image is live in accordance with the determination, [0123] (“…window 1001 has an imaging session frame 1002 that displays the same images that are seen on the ultrasonic imaging machine’s display screen.”) and [0126] (“…the status indicator 1022 indicates that the session is in a “LIVE” mode. In contrast, if the view presented is a replay of the current session, then the status indicator 1022 might indicate “REVIEW”…”).
It would have been obvious to combine the teachings of Hall with the information of Amble because the live indication establishes differentiation between the live and the recalled images, allowing for comparison of a pre-operative state and an intra-procedural state, for example.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Hall and Amble as applied to Claim 3 above, and further in view of Manak et al. (US 20140135623).
.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Hall and Amble as applied to Claim 3 above, and further in view of Takahashi (WO 2015174422), which, for ease of citations, is cited from its US document, (US 20170071573) .
Regarding Claim 12, as best understood in view of indefinite limitations, the modified apparatus of Hall discloses all features as substantially claimed but is not specific to the processing circuitry .

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Hall and Amble as applied to Claim 3 above, and further in view of Ishii et al. (US 20150250439).
Regarding Claim 13, the modified apparatus of Hall discloses all features of the invention as substantially claimed but is not specific to the processing circuitry configured to determine that the X-ray projection image is live based on an X-ray irradiation instruction in accordance with an operation of a foot switch for instructing X-ray irradiation. However, Ishii discloses an X-ray diagnosis system with a foot switch in which the foot switch is used by a procedure performer (M1) to operate the X-ray .

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA CHRISTINA TALTY whose telephone number is (571)272-8022.  The examiner can normally be reached on M-Th 7:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARIA CHRISTINA TALTY/               Examiner, Art Unit 3793                                                                                                                                                                                         
/SERKAN AKAR/               Acting Supervisory Patent Examiner of Art Unit 3793